Citation Nr: 0710050	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
multiple sclerosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


		REMAND

The veteran seeks service connection for multiple sclerosis 
(MS).  He contends he experienced symptoms of this disability 
in service, including heat intolerance and impotence.  He 
also contends that he was treated for these symptoms in the 
first few years after service at a VA medical facility in 
Poplar Bluff, Missouri.  

Although the record does not reflect a diagnosis of MS until 
2002, a physician has indicated that it is possible symptoms 
of it could have been present as long ago as the veteran's 
military service.  In view of that, together with the 
statutory presumption for service connection for MS if it is 
manifested to a degree of 10 percent within the first 7 years 
after service, it is appropriate to attempt to obtain any 
available VA treatment records from the first few years after 
service, and have a physician review the veteran's medical 
records to ascertain whether the disease was manifested (but 
unrecognized) at that time.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with 
the file any VA records of treatment of 
the veteran as would have been provided 
at a VA facility in Poplar Bluff, 
Missouri during the years between 1981 
and 1985, inclusive.

2.  Upon completion of the above, forward 
the veteran's claims file to a VA 
physician with the appropriate medical 
expertise who should be asked to review 
the file, and then render an opinion as 
to whether it is at least as likely as 
not that the veteran's multiple sclerosis 
was manifest in service, or within the 
first 7 post service years.  The 
rationale for the opinions expressed 
should be provided.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
